Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-20 are indicated to be allowable as the closet prior art by Baranski (Pat. No.: US 9,781,984 B2) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “wherein the sensor comprises an upper component and a lower component, and wherein the upper component and lower component are substantially perpendicular to the axis: … detecting, by the sensor, a magnitude of depression of the inflatable bladder, wherein the magnitude of depression comprises a distance between the upper component and the lower component; determining whether the magnitude of depression satisfies a predetermined distance threshold; and in accordance with determining that the magnitude of depression satisfies the predetermined distance threshold, executing the executable command.” as recited claims 1, 11 and 20 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ZHEN Y WU/Primary Examiner, Art Unit 2685